Citation Nr: 0319579	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for a laceration 
scar of the right eyebrow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


Only the issue listed on the cover page is currently before 
the Board.  In October 2001, the Board denied appeals seeking 
increased initial ratings for the residuals of the partial 
amputation of two fingers on the left hand; and earlier 
effective dates for the grants of service connection for 
those partial amputations and for a laceration scar of the 
right eyebrow.  In addition, in February 2003, the Board 
denied an appeal seeking service connection for the residuals 
of a head injury, including headaches.  Moreover, an 
unappealed rating action in June 2002 denied service 
connection for a laceration scar above the left eye.  

In a letter dated in January 2003, the appellant's U.S. 
Congresswoman makes initial reference to a scar on the right 
eyelid.  If the appellant wishes to raise an additional claim 
seeking service connection for a scar on the right eyelid, he 
should inform the RO of this in writing and the RO should 
respond appropriately to any such clarification provided by 
the veteran.  


REMAND

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In the present appeal, 
pursuant to the authority of 38 C.F.R. § 19.9(a)(2), the 
Board attempted to obtain a current VA examination of the 
right eyebrow scar at issue in this appeal, including color 
photographs, by means of a Development Memo dated in February 
2003.  This new examination was needed, in part, in order to 
accord with the new rating criteria, effective August 30, 
2002.  Unfortunately, the appellant failed to appear for this 
examination at the appointed time and place; however, his 
representative has pointed out that the notice was apparently 
sent to the veteran's former address.  In order to provide 
the appellant with every administrative consideration, 
further action is in order.  

A remand is required in this case, moreover, because the 
United States Court of Appeals for the Federal Circuit has 
recently held that the provisions of 38 C.F.R. § 19.9(a)(2) 
are invalid because, in combination with 38 C.F.R. § 20.1304 
(2002), they allow the Board to consider additional evidence 
without having remanded the matter to the RO for initial 
consideration of the evidence developed by the Board and 
without having obtained a waiver from the claimant of such RO 
consideration.   Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should arrange for the 
appellant to be scheduled for a VA skin 
examination (and incorporate a copy of 
the notification letter addressed to his 
address of record into the claims file) 
to show the current nature and severity 
of the service-connected laceration scar 
of the right eyebrow.  Send the claims 
folder to the examiner for review.  The 
examiner should be requested to specify 
the length and width and area of this 
scar, and the degree of any disfigurement 
from the scar; whether it is poorly 
nourished with repeated ulceration; 
whether it is tender and painful on 
objective demonstration; whether the 
contour of the scar is elevated or 
depressed on palpation, or adherent to 
underlying tissue, or hypo- or hyper-
pigmented; and whether the skin texture 
is abnormal, indurated or inflexible.  
The examiner also should be advised that 
color photos of the scar must be included 
as part of the report of this examination 
and that the appellant has failed to keep 
prior promises to submit his own photos 
of this scar.  

2.  The RO next should undertake any 
additional development it determines to 
be warranted in this case.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim seeking 
an initial compensable rating for the 
service-connected laceration scar of the 
right eyebrow based on all evidence 
received since its most recent 
consideration of the claim.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  By this remand the Board intimates no opinion 
as to any final outcome warranted.

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




